Citation Nr: 0909396	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Whether the reduction in rating from 100 percent to 60 
percent effective June 1, 2005, for status post kidney 
transplant due to polycystic kidney disease was proper.

2.  Entitlement to a rating in excess of 60 percent beginning 
June 1, 2005, for status post kidney transplant due to 
polycystic kidney disease.

3.  Entitlement to special monthly compensation benefits 
beginning June 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
January 1973, including service in Vietnam during the Vietnam 
conflict; and from September 1990 to June 1991, including 
service in the Southwest Asia Theater of Operations from 
October 1990 to May 1991 in support of Operation Desert 
Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In August 2005 the Veteran appeared and testified at an RO 
hearing in Nashville, Tennessee.  The transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The rating for the Veteran's service-connected kidney 
transplant disability was reduced in compliance with VA 
regulations.

2.  The Veteran's status post kidney transplant disability is 
not productive of persistent albuminuria; BUN of at least 40; 
or creatinine level of at least 4, and does no require 
regular dialysis, but it is productive of generalized poor 
health characterized by lethargy, weakness, and limitation of 
exertion.  

3.  The Veteran is not service-connected or entitled to 
service connection for blindness in both eyes demonstrated by 
visual acuity of 5/200 or less, is not service-connected or 
entitled to service connection for anatomical loss or loss of 
use of both hands; is not 65 years of age; does not have a 
single disability rated at 100 percent disabling; does not 
require the regular aid and attendance of another person; and 
is not housebound. 


CONCLUSIONS OF LAW

1.  The March 2005 reduction in rating for the Veteran's 
service-connected status post kidney transplant disability 
was properly executed.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.105 (2008).

2.  The criteria for a rating of 80 percent beginning June 1, 
2005, for status post kidney transplant due to polycystic 
kidney disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.115a, 
4.115b, Diagnostic Code 7531 (2008).

3.  The criteria for special monthly compensation beginning 
June 1, 2005, are not met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Kidney transplant disability rating

On May 7, 2003, the Veteran was hospitalized and underwent a 
"living renal transplant."  In a rating decision dated in 
July 2003 he was granted an evaluation of 100 percent 
effective May 7, 2003, under the provisions of Diagnostic 
Code 7531.  38 C.F.R. § 4.115b.  A mandatory post-transplant 
VA genitourinary examination was done in May 2004, and in 
September 2004 the RO issued a rating decision in which it 
proposed to decrease the disability rating for the Veteran's 
service-connected kidney transplant disability from 100 
percent to 60 percent based on improvement in the condition.  
The Veteran has appealed this reduction.  

Diagnostic Code 7531 provides that any change in evaluation 
based upon the mandatory VA examination done one year 
following hospital discharge or any subsequent examination 
shall be subject to the provisions of §3.105(e).  38 C.F.R. § 
4.115b, Diagnostic Code 7531, Note.

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Id.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Id.  

In this case the notice requirements of 38 C.F.R. § 3.105(e) 
are clearly met.  In its September 2004 rating decision the 
RO set forth all material facts and reasons for the proposed 
reduction in compensation for the Veteran's service-connected 
kidney transplant disability from 100 percent to 60 percent. 
 The rating decision informed the Veteran that the proposed 
reduction in rating was based on improvement in the Veteran's 
condition, and provided the Veteran with the applicable facts 
that existed at the time of the decision.  The RO also sent a 
letter dated October 14, 2004, to the Veteran's last address 
of record which advised him of the proposed decrease in 
rating for his service-connected kidney transplant disability 
from 100 percent to 60 percent (and of a corresponding 
decrease in his combined rating from 100 percent to 90 
percent).  The letter also notified him that the effective 
date of the proposed reduction would be the "first day of 
the third month following [notice] of the final decision; and 
notified him that he had 60 days within which to provide 
evidence that would support continuation of his compensation 
payments at their then present level.  Notice requirements 
having been met, the Board will therefore consider whether a 
rating in excess of 60 percent beginning June 1, 2005, for 
status post kidney transplant due to polycystic kidney 
disease is warranted.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation (38 C.F.R. § 4.1), where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) has recently held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 
(2007).  

Diagnostic Code 7531 provides for a 100 percent disability 
rating following kidney transplant surgery from the date of 
hospital admission for transplant surgery.  38 C.F.R. § 
4.115b, Diagnostic Code 7531.  The regulations further 
provide that a mandatory VA examination shall be performed 
one year following hospital discharge, and require that any 
transplant residuals shall be evaluated under the renal 
dysfunction provisions of 38 C.F.R. § 4.115a.  38 C.F.R. § 
4.115b, Diagnostic Code 7531, Note.  

Pursuant to 38 C.F.R. § 4.115a, a 60 percent disability 
rating is warranted for renal dysfunction characterized by 
constant albuminuria with some edema; or, where there is a 
definite decrease in kidney function; or, where hypertension 
is at least 40 percent disabling under Diagnostic Code 7101.  
An 80 percent disability rating is warranted where there is 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  The highest disability rating of 
100 percent is warranted where the renal dysfunction requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, where BUN is more than 80mg%; or, creatinine more than 
8mg%; or, where there is markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Preliminarily, the Board notes that since the Veteran was in 
receipt of the highest possible rating of 100 percent until 
June 1, 2005, the evidence under review in this decision will 
be limited to that dated approximate to June 1, 2005, and 
thereafter.

VA treatment records dated in November 2004 include the 
following comments:  "renal insufficiency though improved 
from pre-transplant status has never returned to within 
normal limits.  His level of proteinuria needs to be 
clarified.  I have added a microalbumin level to his labs 
today.  Significant microalbuminuria likely reflects diabetic 
changes in the transplanted kidney."

In a letter dated in April 2005 a VA physician wrote as 
follows:  

[The Veteran] is s/p renal transplant for 
polycystic kidney disease with resultant 
renal failure.  Since his transplant he 
has never returned to normal renal 
function.  He is diabetic and is on 
chronic immunosuppressive therapy making 
his diabetes more difficult to control.  
He also has a history of recurrent 
shingles, morbid obesity, degenerative 
disc disease with chronic pain, gout and 
peripheral neuropathy and chronic lower 
extremity edema.  He is on [medication] 
for chronic 
immunosuppressive/antirejection therapy 
for his kidney transplant.  This will 
obviously make him very susceptible to 
developing infections.  His Bun has 
varied any were from 22 to 36 post 
transplant with [creatinine] varying from 
1.8 to 2.2 and there have also been 
problems with hyperkalemia.

Due to his multiple continuing medical 
problems, it is felt [that the Veteran] 
is unemployable and despite transplant 
has not shown any significant improvement 
in functioning.

In May 2005, the Veteran was accorded another VA 
genitourinary examination.  The examiner noted that the 
Veteran had a renal transplant in 2003.  He also noted that 
the Veteran had severe diabetes mellitus, for which he would 
take at least five injections a day of insulin.  During the 
examination the Veteran reported that he: 

"basically sits in a recliner all day at 
home, plus takes a nap in the afternoon 
at least two hours.  He only walks to the 
mailbox, which is a short distance, and 
he can only walk about 100 yards without 
stopping because of dyspnea and back 
pain.  He occasionally leaves the house 
several days a week and drives, with his 
wife in attendance, to go to the grocery 
store and back for an hour.  When he 
returns, he is very fatigued and must go 
to bed.   . . . His only activity, other 
than the aforementioned, he does attempt 
to cook his breakfast each morning.  He 
must rest several times during this 
endeavor.  He is otherwise completely 
taken care of by his wife, who does all 
the housework and manages all the 
affairs."

The examiner also noted that the Veteran had "modest 
prostatism with nocturia x2 or 3 and hesitancy, but is not 
incontinent."  Review of medical records revealed that 
"over the last two years, serum creatinine has gone from 1.5 
to 1.9, which is a gradual deterioration of renal function, 
as understood generally.  BUN and other renal function tests 
in the same period of time show an up and down propensity."  
The examiner added that "two years ago it was 23, which is 
abnormal, and last month was 25, which is a slight 
increase."  

Physical examination revealed a well developed, well 
nourished individual in no acute distress.  Abdomen was 
"extremely obese without percept[ible] organomegaly."  
Femoral pulsations were 2+ and equal bilaterally.  Distal 
pulses were not found on palpation "secondary to 3+ edema of 
the feet, four feet posterior tibial areas to the knees."  
Diagnoses were as follows:

1.  Diabetes mellitus, severe and 
complicated.
2.  Status post renal transplant, 
secondary to renal disease 2003 with 
progressive general poor health, 
progressive weakness, lethargy, 
limitation of activities and, though not 
impressive, there is some evidence of 
slightly diminishing renal function over 
the last two years.

According to the examiner, the Veteran was in "general very 
poor health," and his "medical history is positive for 
lethargy and weakness."  He noted that the Veteran has had 
no weight loss or anorexia, but reiterated that he had 
"profound weakness, lethargy and lack of exercise 
capacity."  He further stated as follows:

"I do feel he has generalized poor 
health with impressive lethargy weakness 
and limitation of activities and is 
unable to care for himself except for 
dressing and his activities of daily 
living and occasionally helps with a 
meal."

Physical examination in June 2005 found the abdomen to be 
soft, non-tender, and non-distended, with "normoactive 
bowels sounds x 4 quads, no masses, and no organomegaly."  
Extremities were described as follows:

Right knee - normal ROM [range of 
motion], no deformities, no cyanosis, 
mild diffuse swelling-erythema-warm-very 
TTP [tender to palpation].  No open 
lesions.

In a letter dated in July 2005 a VA physician said that the 
Veteran was on certain medications, and wrote that the 
Veteran "must remain on these antirejection/immuomudalting 
medications to prevent rejection of his transplanted 
kidney."

In August 2005 the Veteran testified at an RO hearing.  
During the hearing he asserted that he had to fix his 
breakfast in the mornings so that he could take his pills and 
insulin shots.  He testified that he then had to rest to get 
his breakfast to settle down.  He testified that at 9:30 he 
would take a "big shot," and said that "at that time, I'm 
tired and I have to sit down and rest about an hour or two."  
He then testified that he is able to go to town.  He 
testified that if he would go to town to go to the store, he 
would drive to town, sit and rest, then go to the grocery 
store, walk a little bit, and then sit down.  He next stated: 

"when I get the rest of my stuff, I'm 
tired[.]  So, I go back home and I'm 
tired. . . . I've tried to get out and 
walk, but I can't walk too far, because 
my back gets to - my spine gets to 
hurting and I get tired, so I just turn 
around and go back home.  I just sit down 
and rest."

Upon query from his representative he testified that the most 
disabling symptom of his disability was "the tiredness," 
such as when he would shop.  The Veteran's wife added that:

"When he comes back, sometimes it takes 
a while for him to rest up.  Because I 
don't get out and go.  He does it.  I try 
to get out, but he tries to do the 
grocery shopping.  And, he just goes and 
gets a few things.  It's not like he goes 
down every aisle and shops for an hour or 
two, it's just going in and getting what 
we need and coming back out."

In addition, the Veteran and his wife stated that he would 
drive himself and his wife to their doctor appointments.  The 
Veteran further testified that he would visit with relatives 
"across the street or down at the corner," and attend 
church.  He added that he would drive to church, and that the 
church was "just a quarter of a mile" away.  He also 
testified that he was still taking antirejection drugs, and 
was not aware of any worsening of his kidney condition.

VA treatment records dating from August 2005 to May 2006 show 
continued use of anti-rejection medications.  Physical 
examination in August 2005 at the Nashville Renal Transplant 
Clinic found the abdomen with positive bowel sounds and no 
masses, tenderness or organomegaly; no bruits or tenderness 
of the right lower quadrant, and no edema or cyanosis of the 
extremities.  During the examination the Veteran reported 
good fluid intake and urine output, and denied 
"f/c/n/v/d/dysuria or hematuria."  Laboratory work found 
BUN of 24 and Creatinine of 1.7.  Urinalysis was negative for 
blood and protein.  Impression was "s/p renal transplant: 
s/p living unrelated transplant approx 2 years ago.  Good 
allograft function.  Scr 1.7."  The Veteran was scheduled to 
return to the clinic in 4 months.

In December 2005 the Veteran returned to the Renal Transplant 
Clinic for routine status post renal transplant follow up 
visit.  During the examination he complained of multiple 
bouts of gout in September and November, plus outbreaks of 
shingles in October and November.  He also complained of 
swelling in the lower extremities, but denied 
"f/c/n/v/d/diarrhea."  Physical examination found the 
abdomen with normal bowel sounds and no masses, tenderness or 
organomegaly, and no bruits or tenderness in the right lower 
quadrant, but there was 2+ edema in the lower extremities.  
Gait was steady and the Veteran was alert and oriented times 
3.  BUN was 17 and creatinine was 1.5.  Impression was "s/p 
renal transplant: 58 y/o male with ESRD [end stage renal 
disease] . . . LUR txp [living-unrelated donor transplant] on 
5/7/03 with good allograft function, uop [urinary output] & 
stable scre 1.5."  The Veteran was scheduled to return to 
the clinic in 4 months.

In April 2006 the Veteran returned to the Renal Transplant 
Clinic as scheduled.  During the examination he reported a 
good appetite and urinary output, and denied any 
"f/c/n/v/diarrhea."  Physical examination found the abdomen 
with normal bowel sounds and no masses, tenderness or 
organomegaly, and no bruits or tenderness in the right lower 
quadrant, but there was 2+ edema or cyanosis in the 
extremities.  Gait was steady and the Veteran was alert and 
oriented times 3.  BUN was 20 and creatinine was 1.6.  Urine 
was clear.  Impression was status post renal transplant: 58 
year old male with a history of end stage renal disease . . . 
received a living-unrelated donor renal transplant on 5/7/03 
with good allograft function, stable scre 1.6 and urinary 
output.  

During this same timeframe (August 2005 to May 2006) the 
Veteran received medical care at another Veterans' Affairs 
Medical Center (VAMC).  An August 2005 physical examination 
at the other VAMC found the Veteran with a steady gait and 
alert and oriented times 3.  Abdomen was soft and non tender, 
with normoactive bowel sounds "x 4 quads."  There was full 
range of motion in all extremities, and no clubbing or 
cyanosis.  

A physical examination was also done in November 2005.  
During the examination the Veteran complained of excessive 
daytime somnolence, fatigue, frequent awakenings, excessive 
snoring.  Physical examination found abdomen to be soft and 
non tender, and no clubbing, cyanosis, or edema in the 
extremities.  

Physical examination in December 2005 found "no breathing 
problems - no wheezing or hemoptysis.  Appetite good, wt 
stable, BM nl.  No gross hematuria or dysuria.  No myalgias.  
No TIA sxs."  Bowel sounds were normal, and abdomen was non-
tender.  Edema of the lower extremities of 1 -2+ was noted, 
but there was no "c/c" or signs of breakdown.  A January 
2006 treatment note documents the Veteran as reporting that 
he goes to a VAMC Transplant Clinic every 4 months and is 
supposed to see a nephrologist every two months.  

Analysis

Although the evidence does show treatment for edema since 
June 1, 2005, there is no report of any persistent 
albuminuria.  There is also no record since June 1, 2005, of 
BUN of at least 40, or creatinine level of at least 4.  
However, VA medical records (including the April 2005 
physician's letter; the report of the May 2005 VA 
examination; and VA treatment records) and the Veteran's 
August 2005 testimony indicate that the Veteran is in 
generalized poor health characterized by lethargy, weakness, 
and limitation of exertion.  Although the Board notes that 
the Veteran has a multitude of other debilitating 
disabilities that could account for these symptoms, the Board 
is mindful of the Court's decision in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), which held that claims involving 
overlapping symptoms must be considered independently because 
they rest on distinct factual bases.  Therefore, and 
according the Veteran every reasonable doubt, the Board finds 
that a disability rating of 80 percent effective June 1, 
2005, for status post kidney transplant due to polycystic 
kidney disease is warranted.  38 C.F.R. §§ 3.102, 4.115a.  
The highest rating of 100 percent is not warranted since the 
Veteran is not on regular dialysis; since the Veteran is 
ambulatory; since BUN is less than 80mg% and creatinine is 
less than 8mg%; and since there is no report of a marked 
decrease in kidney or other organ system function.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The assignment of an extra-schedular rating was duly 
considered under 38 C.F.R. § 3.321(b)(1); however, VA 
regulations mandate that any post transplant kidney residuals 
be evaluated under the schedular provisions of 38 C.F.R. § 
4.115a.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Special monthly compensation

In a rating decision dated in November 2003 the Veteran was 
granted special monthly compensation on account of being 
housebound effective May 8, 2003.  In a rating decision dated 
in March 2005 the RO reduced the rating decision for the 
Veteran's service-connected kidney transplant disability from 
100 percent to 60 percent, which in turn ended the Veteran's 
eligibility for special monthly compensation.  The Veteran's 
special monthly compensation was accordingly terminated 
effective June 1, 2005.  The Veteran has appealed.  

Special monthly compensation is payable to a Veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A Veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the Veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, no medical evidence indicates that the Veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  In fact, the Veteran testified during 
his August 2005 hearing that he drives, and treatment records 
dated in September 2005 inform of 20/30 vision bilaterally.  
The Veteran also testified that he lives in his home with his 
wife.  It thus appears that the Veteran's claim is based 
solely on a factual need for aid and attendance of another 
person under the criteria set forth in 38 C.F.R. § 3.352(a).  
Unfortunately, these criteria have not been met.

The Veteran's service-connected disabilities are as follows:

*	gouty arthritis, multiple joints associated with status 
post kidney transplant due to polycystic kidney disease, 
rated as 60 percent disabling; 
*	status post kidney transplant due to polycystic kidney 
disease associated with diabetes mellitus, now rated as 
80 percent disabling; 
*	cataracts associated with diabetes mellitus, rated as 30 
percent disabling; 
*	diabetes mellitus, rated as 20 percent disabling; 
*	dysthymic disorder with generalized anxiety disorder 
associated with status post kidney transplant due to 
polycystic kidney disease, rated as 10 percent 
disabling; 
*	peripheral neuropathy, right upper extremity, associated 
with diabetes mellitus, rated as 10 percent disabling; 
*	peripheral neuropathy, left upper extremity, associated 
with diabetes mellitus, rated as 10 percent disabling; 
*	peripheral neuropathy, left lower extremity, associated 
with diabetes mellitus, rated as 10 percent disabling; 
*	peripheral neuropathy, right lower extremity, associated 
with diabetes mellitus, rated as 10 percent disabling; 
*	degenerative joint disease, bilateral knees and wrists, 
associated with status post kidney transplant due to 
polycystic kidney disease, rated as 10 percent 
disabling; 
*	degenerative joint disease, lumbar spine, associated 
with status post kidney transplant due to polycystic 
kidney disease, rated as 10 percent disabling; 
*	residuals, pilonidal cyst, rated as 0 percent disabling; 
fatty infiltrate of liver associated with diabetes 
mellitus, rated as 0 percent disabling; 
*	peripheral vascular disease, left lower extremity, 
associated with diabetes mellitus, rated as 0 percent 
disabling; 
*	peripheral vascular disease, right lower extremity, 
associated with diabetes mellitus, rated as 0 percent 
disabling; 
*	herpes zoster (claimed as shingles and zoster 
outbreaks), associated with status post kidney 
transplant due to polycystic kidney disease, rated as 0 
percent disabling; and 
*	actinic keratosis associated with diabetes mellitus, 
rated as 0 percent disabling.

None of these service-connected disabilities warrants a 
finding that the Veteran required the aid and attendance of 
another person.  

According to the Veteran, he arises each morning and fixes 
his breakfast.  He also drives to the store and goes grocery 
shopping; drives himself and his wife to their doctor 
appointments (his wife testified that she does not drive); 
drives himself to church; and visits with nearby relatives in 
their homes.  Treatment records dated in August 2005 describe 
him as ambulatory and unaccompanied.  The 2005 VA joints 
examiner informs that while he is unable to stand for more 
than a few minutes and unable to walk more than a few yard, 
he walks with only "one cane."  According to the 2005 C&P 
spine examiner, activities of daily living were affected as 
follows:

TRAVELING:	moderate
CHORES:	moderate	FEEDING:	 none
SHOPPING:	moderate	BATHING: 	moderate
EXERCISE: 	moderate 	DRESSING: 	moderate
SPORTS: 	prevents 	TOILETING: 	mild
RECREATION	moderate 	GROOMING: 	none

Based on this evidence the Veteran is not limited in any 
activity except sports.  Of particular relevance, there is no 
evidence which shows that any of the Veteran's service-
connected disabilities prevented him from dressing or 
undressing himself, keeping himself ordinarily clean and 
presentable; frequently needing adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; 
feeding himself through the loss of coordination of upper 
extremities or through extreme weakness; and attending to the 
wants of nature.  There is also no evidence of incapacity, 
which requires care or assistance on a regular basis to 
protect the Veteran from the hazards or dangers incident to 
his daily environment, as a result of his service-connected 
disabilities.  In that regard the Board notes the May 2005's 
comments that the Veteran "has generalized poor health with 
impressive lethargy weakness and limitation of motion, and is 
unable to care for himself," however, the examiner went on 
to state "except for dressing and his activities of daily 
living and occasionally helps with a meal."  Based on this 
evidence alone there is no indication that the Veteran is so 
helpless as to need regular aid and attendance as 
contemplated by VA regulations.  

If a veteran does not qualify for increased benefits for aid 
and attendance, increased compensation benefits may still be 
payable if he has a single permanent disability rated 100 
percent disabling, and has either additional service-
connected disability or disabilities independently ratable at 
60 percent or more, or is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.351(d).  In addition, a wartime 
veteran may be awarded a special monthly pension if, in 
addition to being at least 65 years old, he possesses a 
minimum disability rating of 60 percent or is considered 
permanently housebound as defined under statute.  Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).

A veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to service-
connected permanent disability or disabilities.  38 C.F.R. § 
3.350(i)(2).

In this case the Veteran (born in the year 1947), has not 
attained the age of 65, and he does not have a single 
service- connected disability rated as 100 percent disabling.  
There is also no medical evidence that he is "permanently 
housebound" by reason of his service-connected disabilities.  
38 C.F.R. § 3.351(d).  Indeed, in April 2005 the Veteran 
wrote that he would be attending a weeklong family reunion in 
another state.  What's more, during his August 2005 hearing 
he and his wife testified that the Veteran drives about on 
errands and to church.  In addition, medical records dated in 
2005 document the Veteran as ambulatory and unaccompanied, 
and there is no medical evidence which suggests that the 
Veteran is housebound.  In this regard the Board notes that 
while the Veteran has been described by VA physicians as 
"unemployable," and while the May 2005 VA examiner opines 
that the Veteran functioning is limited to dressing himself, 
activities of daily living, and occasional cooking, by the 
Veteran's own words he is clearly mobile and engages in 
business and recreational activities beyond the immediate 
premises of his house.  

In sum, the Veteran is not blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to five degrees 
or less.  He also is not a patient in a nursing home because 
of mental or physical incapacity; is not 65 years old; does 
not have a single permanent disability rated as 100 percent 
disabling; does not require the regular aid and attendance of 
another person, and is clearly not housebound.  Accordingly, 
his claim of entitlement to special monthly compensation must 
be denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

In a letter dated in May 2003 the Veteran was apprised of the 
evidence necessary to establish entitlement to special 
monthly compensation.  In a letter dated in August 2005 the 
Veteran was notified of the information and evidence 
necessary for a higher rating for his kidney transplant 
disability.  Although the letter does not satisfy the 
criteria set forth in Vazquez, the Board notes that the 
Veteran has written at length regarding his disability and 
testified in an RO hearing as to why he feels that a higher 
rating for his kidney transplant disability is warranted; and 
this evidence was considered by the Board in its increase of 
the Veteran's rating for his service-connected kidney 
transplant disability from 60 percent to 80 percent.  The 
Board further notes that during the August 2005 hearing the 
Decision Review Officer informed the Veteran of the criteria 
necessary for a rating in excess of 60 percent, and the 
Veteran testified that he understood this information.  In 
addition, the Veteran was provided with the applicable rating 
criteria in the July 2006 statement of the case.  Moreover, 
the Veteran has been zealously represented by a Veterans' 
service organization throughout the appeal period.  Based on 
the various communications from VA with respect to the 
applicable criteria and the types of information and evidence 
that the Veteran could submit to VA; as well as the various 
communications between the Veteran and the Veteran's 
representative and VA, the Veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for a higher rating.  

Regarding the duty to assist, VA treatment records have been 
associated with the claims file.  The Veteran has also been 
accorded numerous VA examinations; the reports of which are 
of record.  He (and his wife) also testified at length during 
a local RO hearing; the transcript of which is of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The March 2005 reduction in rating of the Veteran's service-
connected kidney transplant disability was properly executed.

A disability rating of 80 percent beginning June 1, 2005, for 
status post kidney transplant due to polycystic kidney 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to special monthly compensation after June 1, 
2005, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


